Case 15-52823   Doc 233-2   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                   B Page 1 of 8
Case 15-52823   Doc 233-2   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                   B Page 2 of 8
Case 15-52823   Doc 233-2   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                   B Page 3 of 8
Case 15-52823   Doc 233-2   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                   B Page 4 of 8
Case 15-52823   Doc 233-2   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                   B Page 5 of 8
Case 15-52823   Doc 233-2   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                   B Page 6 of 8
Case 15-52823   Doc 233-2   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                   B Page 7 of 8
Case 15-52823   Doc 233-2   Filed 12/17/18 Entered 12/17/18 16:43:16   Desc Exhibit
                                   B Page 8 of 8
